DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claim 1, and those depending therefrom including claims 2-12, are allowed.  
The following is an examiner’s statement of reasons for allowance: In Figures 11 and 12, applicant shows wherein first and second electrodes 550, 560 “substantially surround the protuberance field 507,” where “substantially surround” is considered to mean that the structure is on all sides, but there may be occasional breaks in the surrounding structure such as seen in Figure 12, such that “first and second electrodes [are] spaced apart from one another” as claimed.  
	The prior art such as Schaefer (US-2011/0289699) discloses an electrode (4) within a protuberance field (5), but fails to disclose “the first and second electrodes spaced apart from one another and substantially surrounding the protuberance field.”
	The prior art of Morita (US-2006/0070195) discloses electrodes surrounding tooth cleaning elements (Fig. 7), but fails to disclose “a soft tissue cleaner on the rear surface of the head, the soft tissue cleaner formed of an elastomeric material and comprising a protuberance field…the first and second electrodes spaced apart from one another and substantially surrounding the protuberance field.”  
	If one were to incorporate the teachings of Morita into the device of Schaefer, this would only make obvious adding electrodes to the bristle elements of Schaefer.  Furthermore, Morita does not disclose a first and second electrode spaced apart from one another substantially surrounding the protuberance field” as claimed.  Instead, Morita shows both oppositely placed electrodes such as in Figures 3 and 5, not in a surrounding relationship, as well as where only a single electrode surrounds the protuberance field (Fig. 7).  

	For these reasons, claim 1, and those depending therefrom including claims 2-12, are allowed.  

	Claim 13, and those depending therefrom including claims 14 and 16-18, are allowed.
The following is an examiner’s statement of reasons for allowance: In Figures 14, 15, 16A, and 16B of the Applicant’s specification, a pad portion 603 having a protuberance field 607 is shown with first electrodes 650 and second electrodes 660 embedded within the pad portion 603.  
	The prior art such as Schaefer (US-2011/0289699) discloses an electrode (4) within a protuberance field (5), but fails to disclose “a pad portion located on the rear surface of the head” with “a first electrode and a second electrode each…located at least partially within the protuberance field of the soft tissue cleaner, and at least partially embedded in the pad portion” as claimed.  
	The prior art of Morita (US-2006/0070195) discloses electrodes surrounding tooth cleaning elements (Fig. 7), but fails to disclose “a soft tissue cleaner formed of an elastomeric material…comprising a protuberance field… a first electrode and a second electrode…at least partially embedded in the pad portion” as claimed.  
	The protuberances (5) of Schaefer are not mounted into a pad, but rather formed into the back side of the brush (Fig. 1A), and a single electrode (4) extends underneath.  Therefore it would not have been obvious to one of ordinary skill in the art to modify the back of the brush of Schaefer to include a pad, nor would it have been obvious to one of ordinary skill in the art to modify the single electrode 4 of Schaefer with two electrodes without destroying the functionality 
	For these reasons, Claim 13, and those depending therefrom including claims 14 and 16-18, are allowed.

 	Claim 19, and those depending therefrom including claim 20, are allowed.
The following is an examiner’s statement of reasons for allowance: In Figures 14, 15, 16A, and 16B of the Applicant’s specification, a pad portion 603 having a protuberance field 607 is shown with first electrodes 650 and second electrodes 660 embedded within the pad portion 603.  
	The prior art such as Schaefer (US-2011/0289699) discloses an electrode (4) within a protuberance field (5), but fails to disclose “a pad portion” with “first and a second electrodes embedded within the pad portion” as claimed.  
	The prior art of Morita (US-2006/0070195) discloses electrodes surrounding tooth cleaning elements (Fig. 7), but fails to disclose “a soft tissue cleaner formed of an elastomeric material…comprising a protuberance field… a first electrode and a second electrode…at least partially embedded in the pad portion” as claimed.  
	The protuberances (5) of Schaefer are not mounted into a pad, but rather formed into the back side of the brush (Fig. 1A), and a single electrode (4) extends underneath.  Therefore it would not have been obvious to one of ordinary skill in the art to modify the back of the brush of Schaefer to include a pad, nor would it have been obvious to one of ordinary skill in the art to modify the single electrode 4 of Schaefer with two electrodes without destroying the functionality of Schaefer, which places the second electrode 23 on the opposite side as the first electrode (Figs. 4 and 5).
	For these reasons, Claim 19, and those depending therefrom including claim 20, are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723